DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 10/14/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (2003/0194493).
	Chang teaches a film deposition apparatus comprising (see Fig. 1/related text):
- a rotary table in a vacuum chamber [0031-33],
- multiple stages on each of which a substrate is placeable – see Fig. 1, stages are each of 200 per Fig. 2, arranged circumferentially,
- a process area to supply a process gas towards a substrate – see as per 120A-F wherein each section is capable of supplying a gas, such as an adsorption gas and/or reaction gas (particularly [0037-41]), 
- a heat treatment area and a cooling area – see as per [0036] that each platen is capable of being independently heated and/or cooled, therefore any of the noted platens meet the claim requirements of the heat treatment and/or cooling areas as claimed.  It is further noted in regard to the actual heating, cooling and process areas - it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, as long as the system is capable of providing a process gas in one area, a heat treatment in another, a cooling in another, then the claim limitations are met.  Chang teaches all capabilities of all of the platens along the circumference and therefore all of the intended use limitations are met.
Regarding claims 2 and 4, the system includes separation areas between all platens (i.e. different treatment areas), see purge curtain distributors 204A-F.
	Regarding claim 3, the stations include adsorption and reactant steps, see [0005, 0011-14], but, again, the use of particular gases is intended use of the apparatus.
	Regarding claim 5, the system has a rotation mechanism in order to rotate the platen, including any commonly known mechanism [0037].
	Regarding claim 6, Chang teaches that a heating unit, see 616/618 per Fig. 6 and [0052-54] is used to heat the substrate and located above the table.
	Regarding claim 9, Chang teaches a cooling plate [0054].
	Regarding claim 10, Chang teaches that all steps (understood to include rotation since it controls repetition) are controlled by a controller [0056].

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickey (2008/0026162).
Dickey teaches a film deposition apparatus comprising (see Fig. 1/related text):
- a rotary table in a vacuum chamber,
- multiple stages on each of which a substrate is placeable – see Fig. 1, 4, stages are each of circular areas for substrates, arranged circumferentially,
- a process area to supply a process gas towards a substrate – see per Precursor input, wherein each section is capable of supplying a gas, such as an adsorption gas and/or reaction gas (particularly [0037-41]), 
- a heat treatment area– per [0024, 38] the system and/or zones are heated and
- as per the further teachings and Fig. 4, there is a plasma zone, i.e. radical generator, and after that a radical deactivation zone which, as it lacks the means to generate radicals, would result in cooling or such capability relative to the radical zone.  As per above the use of the apparatus is an intended use and the ability to cool would be understood based on the substrate going through a radical then non-radical zone.
	Regarding claims 2 and 4, Dickey teaches separation areas between the various zones [0031, 0049-51, 0057].
	Regarding claim 3, the teachings include adsorption and precursor zones as per above, though it is an intended use of the apparatus.
	Regarding claim 5, the system includes rotary feedthrough [0037].
	Regarding claims 6 and 7, the system includes a radial generator which is above the rotary table as claimed and also acts as a heating element in order to form plasma.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hane (2019/0127849).
	Hane teaches a film deposition apparatus comprising (see Fig. 2/related text):
- a rotary table (12) in a vacuum chamber (see also Fig. 1)
- multiple stages on each of which a substrate is placeable – see recesses 14 wherein substrates (W) are placed and are arranged circumferentially,
- a process area to supply a process gas towards a substrate – see processing regions RO (used for applying a silicon gas) [0031], and also R1, R2, and R3 [0037] 
- a heat treatment area – see wherein the system includes heaters 15 [0043]
- a cooling area, see wherein injector 51 provides a cooling gas [0039, 53], therefore any area under one of the H2 injectors is a cooling area as claimed.
	In regard to the claimed treatments, the language regarding intended use is applied above and will not be repeated.  The system is capable of carrying out the intended use of providing process gases, heating and cooling and therefore the limitations are met.
	Regarding claims 2 and 4, the system includes separation areas between all of the claimed areas wherein the separation region is not particularly limited.  The separation region is any individual recess (substrate holder) that is between other recesses and also the separation region 60.  
Regarding claim 3, the stations include adsorption and reactant regions as described above (RO for adsorption and R1-R3 as reactant), but in any case it is further intended use as per above.
	Regarding claim 5, the system has a rotation mechanism rotate the table [0043].
	Regarding claims 6 and 7, Hane teaches a microwave source above the rotary table (see 31 of Fig. 1) – the microwave is understood to excite the gas to form plasma and therefore meets the requirements of the heating unit and plasma generator.
	Regarding claim 8, per above, Hane teaches a cooling gas supply that is located above the surface of the rotary table as claimed.
	Regarding claim 10, Hane teaches a computer [0043] (i.e. controller) which controls all action such as the described rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715